883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Faron Doyle GOOD, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 89-1250.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal as moot.  Appellee states that the relief sought by appellant, which was denied by the district court, was release on parole and that appellant was released to a halfway house on April 28, 1989.  The appellant has failed to respond to the motion to dismiss.  Appeals become moot if the requested relief has been granted or no live controversy remains.    Deakins v. Monaghan, 108 S.Ct. 523, 528-29 (1988).


2
Accordingly, it is ORDERED that the case is remanded with instructions that the judgment be vacated and the complaint dismissed.    See Deakins, 108 S.Ct. at 528-29.